


    [MEDSCAPE LOGO]
Legal Department—New York Office
224 West 30th Street,
New York NY 10001
Tel: 212.760.3100
Fax: 212.760.3222
www.medscape.com
cbs.healthwatch.com

Execution Copy

Kevin Hutchinson
42 Hendrie Ave
Riverside, CT 06878

Dear Kevin:

This letter (the "Separation Agreement") confirms the termination of your
employment with MedicaLogic/Medscape, Inc. ("Medscape") effective on the earlier
of December 31, 2001, or the date which you notify us will be your last day of
employment at Medscape (the "Effective Date"). This Separation Agreement is
intended to settle all of our respective rights and obligations regarding your
employment agreement (the "Employment Agreement") and other matters pertaining
to your services as an employee of Medscape.

Accordingly, for good and valuable consideration, the receipt of which is hereby
acknowledged, you and Medscape hereby agree as follows:

1.Separation Payment and Release. Medscape has paid or will pay you an amount
representing your current monthly base salary through the Effective Date, plus
accrued but unused vacation. In addition, eight days after you sign and deliver
to Medscape the release attached as Exhibit A (the "Release"), Medscape will
make a lump sum payment to you of $125,000.00 (one hundred and twenty-five
thousand US dollars) (the "Separation Payment"), subject to withholding as set
forth in Paragraph 7 below. You acknowledge the Separation Payment is contingent
on and in consideration of your signing the Release.

2.Employment Status. After the Effective Date, Medscape will not require you to
perform any further services pursuant to the Employment Agreement or as an
employee of the Company. Furthermore, the Employment Agreement is hereby
terminated, and except for those sections that by the terms of the Employment
Agreement survive a termination (including without limitation your obligations
under the Restrictive Covenants section that apply in the case of a severance
payment, which shall be deemed to be triggered by the separation payment
Medscape is making in this Agreement), neither party shall have any continuing
rights, obligations or liabilities thereunder.

3.Effect on Stock Options. Medscape agrees that this Separation Agreement will
not affect the terms of any of your stock option agreements with the Company.

4.Effect on Benefits. Your participation in, and coverage under, any other
Medscape provided benefit plans, policies and arrangements, including, without
limitation, those available to you or generally available to Medscape employees
or executives, shall cease 31 days after the Effective Date, except as otherwise
provided under the terms of such benefit plans, policies and arrangements. You
may be eligible to continue your benefits at your expense consistent with the
provisions of COBRA. You will receive a separate communication from us regarding
your COBRA eligibility following the Effective Date.

5.Expenses. Medscape will reimburse you for any customary and reasonable
business expenses through the Effective Date in accordance with Medscape's
applicable reimbursement policies, subject to appropriate documentation and
review. Medscape will have no obligation to reimburse you for any expenses
submitted later than sixty days after the Effective Date.

6.Indemnity. Notwithstanding anything to the contrary contained in the Release,
Medscape shall indemnify you with respect to any third party claim arising out
of, or related to, your service as an

--------------------------------------------------------------------------------

officer, director or employee of Medscape or any of its subsidiaries to the same
extent and on the same terms and conditions as shall apply from time to time to
Medscape's then current officers, directors or employees under Medscape's
generally applicable policies regarding indemnification.

7.Withholding. Cash payments to be made hereunder shall be net of all applicable
income and employment taxes required to be withheld therefrom.

8.Miscellaneous. This Separation Agreement may be amended only by a written
instrument signed by you and Medscape. Except for separate agreements between
you and Medscape specifically mentioned herein, this Separation Agreement shall
constitute the entire agreement between Medscape and you with respect to its
subject matter. The Separation Agreement and Release shall be governed by the
laws of the State of New York, other than the provisions thereof relating to
conflict of laws. This Separation Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, heirs and
assigns. This Separation Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. In the event that any of the terms and conditions of
this Separation Agreement are or become invalid or unenforceable, the remaining
provisions shall remain in force. Any notices to be given and any payments to be
made hereunder shall be delivered in hand or sent by registered mail, return
receipt requested, to the respective party at (i) Medscape's headquarters, if
notice shall be to Medscape, or (ii) your address of permanent residence as
listed on Medscape's records from time to time or to such other address as
either such party shall direct in accordance with the requirements of this
Section 8.

9.Confidentiality of Terms. Medscape and you agree to keep both this Separation
Agreement and the Release confidential, and not to disclose their existence or
terms to anyone other than your accountant, legal advisors, spouse or domestic
partner, except as may be required by law. Medscape and you further acknowledge
and agree that this confidentiality pledge is a material term of the Separation
Agreement and Release, but for which pledge you and Medscape would not have
entered into the Separation Agreement or Release. If Medscape is required to
make a public disclosure concerning the Separation Agreement or the Release (or
their terms) your confidentiality obligation with respect to those matters will
cease at the time they are made public.

10.Office Equipment. Medscape agrees that you may retain the laptop computer
provided to you by the company (including any related peripherals), as well as
your company-provided mobile phone. You acknowledge that you will be required to
obtain your own software licenses for any software installed on the laptop and
your own personal account for use of the mobile phone. In addition, you
represent to Medscape that all company confidential or proprietary information
or software of Medscape has been deleted from the laptop as of the Effective
Date.

Finally, Medscape thanks you for your service throughout the term of your
employment.

Please sign below to indicate your agreement with the foregoing.

Sincerely,    
MEDICALOGIC/MEDSCAPE, INC.
 
 
/s/ MARK E. BOULDING

--------------------------------------------------------------------------------

By: Mark E. Boulding
General Counsel, EVP and Secretary
 
 
Acknowledged and agreed as of
the date set forth above:
 
 


--------------------------------------------------------------------------------

Kevin Hutchinson

 
 

2

--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS BY KEVIN HUTCHINSON

          (i)  In consideration of the Separation Payment under Section 1 of the
Separation Agreement, the receipt and sufficiency of which you hereby
acknowledge, on behalf of yourself, your family, your heirs, executors,
administrators, successors and assigns, you irrevocably and unconditionally
release, acquit and forever discharge Medscape, and its past and present
employees, directors, officers, agents, stockholders, parents, subsidiaries,
affiliates, successors, predecessors and assigns (collectively referred to as
"Releasees"), from any and all claims, controversies, liabilities, demands,
causes of action, debts, obligations, promises, acts, agreements, rights of
contribution and/or indemnification, and damages of whatever kind or nature,
whether known or unknown, suspected or unsuspected, foreseen or unforeseen,
liquidated or contingent, actual or potential, joint or individual, that you now
have or may have against the Releasees to the date of this Release of Claims
("Release"). Such released claims include, without limitation, any and all
claims related to all aspects of your employment with Medscape or your
separation from that employment including, but not limited to, claims for breach
of contract, employment discrimination under Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act of 1963,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, the Age Discrimination in Employment Act of 1967, as
amended, the Older Workers Benefit Protection Act of 1990, the Civil Rights Act
of 1866, the Family and Medical Leave Act of 1993, or under any other federal,
state, local or municipal laws, rules or regulations, including, without
limitation, the laws of the State of New York, as well as any and all claims
arising out of, based upon or relating to your employment or termination of your
employment with Medscape, and all claims for punitive or compensatory damages.

        (ii)  You acknowledge and agree that in consideration for the Separation
Payment provided to you by Medscape in Section 1 of the Separation Agreement,
this Release constitutes a knowing and voluntary waiver of all rights or claims
you may have against Medscape including, but not limited to, all rights or
claims arising under the Age Discrimination in Employment Act of 1967. You
further acknowledge and agree that you have signed this Release freely and
voluntarily and without duress or coercion, and with full knowledge of its
significance and consequences and of the rights relinquished, surrendered,
released and discharged.

        (iii)  You acknowledge and agree that the Separation Payment set forth
in Section 1 of the Separation Agreement as consideration for this Release is in
addition to anything of value to which you are otherwise entitled by law or the
Releasees' policies.

        (iv)  You acknowledge and agree that you have carefully read and
understand the terms of this Release, all of which have been fully explained to
you.

        (v)  You acknowledge that Medscape has advised you to consult with legal
counsel or a representative of your choice before signing this Release and that
you had a fair opportunity to do so.

        (vi)  You understand that, by signing this Release, you do not waive
rights or claims that may arise after the date you execute this Release.

      (viii)  You acknowledge that you may revoke this Release in writing at any
time during the seven (7) calendar days following the date on which you sign
this Release, and the Separation Payment set forth in Section 1 of the
Separation Agreement and the terms of this Release shall not be effective or
enforceable until such seven-day revocation period has expired without your
exercising your revocation right.

Dated:     Signed:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Kevin Hutchinson

3

--------------------------------------------------------------------------------
